DETAILED ACTION
Status of the Application
	Applicants’ Amendment/Response dated 01/11/2022 and Supplemental Amendment/Response dated 02/11/2022 are acknowledged.  In the Supplemental Amendment, claims 1, 6, 7, and 12 were amended, claims 3-5 were cancelled, and claims 20 and 21 were newly added.  Claims 1, 2, and 6-21 have been allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.  Please see attached initialed PTO-1449 form.

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:  as demonstrated in the Examples of the present application, a gel composition comprising the claimed constituents including an amphiphilic polymers chosen from crosslinked or noncrosslinked amphiphilic polymers of 2-acrylamido-2-methylpropanesulphonic (AMPS) acid and of at least one ethylenically unsaturated monomer comprising at least one hydrophobic portion containing from 6 to 22 carbon atoms as claimed, when placed at the base of a porous polymeric material in an applicator as claimed, is able to flow via capillary effect to the top portion of the porous polymeric material.  Applicants 
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 1, 2, and 6-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881. The examiner can normally be reached Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615